 



EXHIBIT 10.35

The Goldman Sachs Group, Inc.
Non-Qualified Deferred Compensation Plan
for
U.S. Participating Managing Directors

ARTICLE 1
INTRODUCTION

1.1      Purpose of Plan

The Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation Plan for U.S.
Participating Managing Directors is intended to promote the interests of GS Inc.
and its shareholders by encouraging certain Eligible Employees to remain in the
employ of the Firm by providing them with a means by which they may request to
defer receipt of a portion of their Eligible Compensation.

ARTICLE 2
DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning clearly is required by the context:

2.1      Account means, for each Participant, a notional account maintained on
the books and records of GS Inc. (by GS Inc. or such third party record keeper
or record keepers as GS Inc. may from time to time appoint) that is established
for his or her benefit and as to which amounts are credited under Section 5.1.

2.2      Administrative Committee means the person or persons designated by the
Compensation Policy Committee or the Board of Directors with the authority to
perform day-to-day administrative functions for the Plan. If no such person is
so serving at any time, the Compensation Policy Committee shall be the
Administrative Committee.

2.3      Board of Directors means the Board of Directors of GS Inc.

2.4      Compensation Policy Committee means the GS Inc. Compensation Policy
Committee, as it may be constituted from time to time.

2.5      Code means the Internal Revenue Code of 1986. Reference to any section
or subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

 



--------------------------------------------------------------------------------



 



2.6      Deferral means the portion of a Participant’s Eligible Compensation
that is deferred in accordance with Section 4.1 hereof.

2.7      Deferral Date means, with respect to each Plan Year, the earliest date
GS Inc. determines that Eligible Compensation subject to a Deferral Request
would have been paid to the Eligible Employee in the absence of the Plan, or
such other date or dates as may be selected by the Administrative Committee in
its sole discretion prior to the date Deferral Requests are required to be
returned to the Administrative Committee for a Plan Year.

2.8      Deferral Request means any request by a Participant to make a Deferral
hereunder by submitting a Deferral Request Form in accordance with Section 4.1
hereof.

2.9      Deferral Request Form means the form (which may be in electronic form)
specified by the Administrative Committee from time to time pursuant to which an
Eligible Employee can make a Deferral Request.

2.10      Distribution Date means, with respect to each Deferral made by a
Participant, the date on which an amount shall become payable to a Participant
in accordance with Article 7 hereof.

2.11      Effective Date means November 27, 2004, the date as of which the Plan
first became effective.

2.12      Eligible Compensation means, for each Eligible Employee, with respect
to each Plan Year the amount the Firm determines in its sole discretion
otherwise would have been payable to the Eligible Employee as a gross
end-of-year bonus (excluding any amounts payable to the Eligible Employee that
are directly attributable to the performance of services prior to the beginning
of such Plan Year), and before giving effect to any Deferral, but after giving
effect to: (i) any “voluntary contribution election” under The Goldman Sachs
Employees’ Profit Sharing Retirement Income Plan (as that term is defined
therein) or to any similar compensation reduction election made in connection
with a plan subject to Section 401(k) of the Code; (ii) the cost of contribution
by the Firm for any public or private employee benefit plan; (iii) any
contribution to the Money Purchase Plan; (iv) any amount the Firm decides to
contribute as part of compensation to the Goldman Sachs UK Retirement Plan or
GSI International Pension Plan or any other plan maintained outside the United
States primarily for non-U.S. citizens or residents that the Administrative
Committee determines is similar thereto; (v) the value of any award
recommendation in respect of any plan or arrangement the Firm determines is
similar to The Goldman Sachs UK Conditional Share Reward Plan, including,
without limitation, any such plan or arrangement involving the establishment and
funding of an “employee benefit trust” in the United Kingdom; and (vi) any
request to participate in the Firm’s PMD Discount Stock Program. Unless
otherwise permitted by the Administrative Committee no year-end award granted
under The Goldman Sachs Amended and Restated Stock Incentive Plan, as in effect
from time to time, shall constitute Eligible Compensation. Notwithstanding the
foregoing, the Administrative

2



--------------------------------------------------------------------------------



 



Committee, in its discretion, with respect to any Eligible Employee or Eligible
Employees (on a uniform or non-uniform basis) shall have the authority to
(a) designate any jurisdiction or jurisdictions from which amounts earned by any
Eligible Employee will be excluded from Eligible Compensation and (b) include or
exclude, as the case may be, any amounts that otherwise would be excluded or
included, as the case may be, in any Eligible Employee’s Eligible Compensation.

2.13      Eligible Employee means, unless otherwise provided by the
Administrative Committee, in a Plan Year, an individual (i) who is a participant
in The Goldman Sachs Partner Compensation Plan (“PCP”) or The Goldman Sachs
Restricted Partner Compensation Plan (“RPCP”), (ii) who earned Minimum Eligible
Compensation for either or both of the immediately preceding Plan Year or the
second preceding Plan Year, (iii) who is designated by the Administrative
Committee as eligible to participate in the Plan or is a member of, a class of
employees who is designated by the Administrative Committee as eligible to
participate in the Plan for the Plan Year and (iv) who is not eligible to make a
deferral under The Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation
Plan for U.K. Participating Managing Directors. The Administrative Committee
may, in its sole discretion, add or exclude any individual or any member of a
class of individuals from being considered an Eligible Employee. An individual
shall first be considered an Eligible Employee on the date he or she first
receives written notification from the Administrative Committee that he or she
is eligible to participate in the Plan. Unless otherwise provided by the
Administrative Committee (including, by reason of legal, tax or other regulatory
restrictions or impediments to the individual or to the Firm arising out of a
country other than the United States or United Kingdom) an individual that is an
Eligible Employee for any Plan Year shall, for any subsequent Plan Year in which
he or she participates in the PCP or RPCP, be eligible to participate in the
Plan (or in The Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation
Plan for U.K. Participating Managing Directors, if in such year he or she is no
longer a resident for tax purposes in the United States but is a U.K. Employee,
as defined in The Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation
Plans for U.K. Participating Managing Directors).

2.14      ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.

2.15      Firm means GS Inc. and its subsidiaries and affiliates.

2.16      GS Inc. means The Goldman Sachs Group, Inc., and any successor
thereto.

2.17      Investment Committee means a committee of two or more individuals
selected by the Administrative Committee, which shall have the authority to
select the Notional Investments that are made available from time to time under
the Plan.

2.18      Maximum Aggregate Deferral Amount means, with respect to each Plan
Year, $100 million or such other amount as may be determined by GS Inc. from
time to time,

3



--------------------------------------------------------------------------------



 



which shall be the maximum total of all Deferrals for all Participants permitted
under the Plan for such Plan Year. GS Inc. may, in its discretion, (i) aggregate
the Plan with such other deferred compensation plan or plans as it may determine
for purposes of applying the Maximum Aggregate Deferral Amount and (ii) allocate
the Maximum Aggregate Deferral Amount among the Plan and any deferred
compensation plans that are so aggregated with the Plan in any manner deemed
appropriate by it.

2.19      Maximum Deferral Amount means, unless otherwise determined by GS Inc.,
with respect to each Participant for each Plan Year, the lesser of: (i) 50% of
the Participant’s Eligible Compensation and (ii) $1 million.

2.20      Minimum Deferral Amount means, with respect to each Participant for
each Plan Year, $100,000 or such other amount as may be determined by the
Administrative Committee prior to the date Deferral Request Forms are required
to be returned to the Administrative Committee for a Plan Year, which shall be
the minimum amount that a Participant may request as a Deferral for a Plan Year.

2.21      Minimum Eligible Compensation means total compensation of at least
$200,000 or such other amount as may be determined by the Administrative
Committee.

2.22      Money Purchase Plan means The Goldman Sachs Money Purchase Pension
Plan, as amended from time to time, or any successor thereto.

2.23      Notional Investment means a hypothetical investment made available
under the Plan by the Investment Committee from time to time in which a
Participant’s Account may be deemed to be invested in whole or in part in
accordance with Sections 5.2 and 5.3 hereof in order to measure the value of the
Account.

2.24      Participant means any Eligible Employee who participates in the Plan
in accordance with Article 3.

2.25      Plan means The Goldman Sachs Group, Inc. Non-Qualified Deferred
Compensation Plan for U.S. Participating Managing Directors.

2.26      Plan Year means the 12-month period that coincides with GS Inc.’s
fiscal year.

2.27      Total and Permanent Disability means, with respect to any Participant,
if such Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for not less than 3 months under any accident or
health plan covering employees of the Firm.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
PARTICIPATION

3.1      Commencement of Participation

Any Eligible Employee who requests to defer part of his or her Eligible
Compensation in accordance with Article 4 shall, if and to the extent the Firm,
in its discretion, agrees to follow the request, become a Participant in the
Plan as of the first Deferral Date as of which a Deferral is credited to the
Eligible Employee’s Account in accordance with Section 4.2.

3.2      Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.

ARTICLE 4
DEFERRALS

4.1      Deferral Request Form

Subject to the provisions of Article 4 hereof, for each Plan Year for which the
Plan is in effect, an Eligible Employee may, by properly completing a Deferral
Request Form and filing it with the Administrative Committee not later than the
date specified by the Administrative Committee and before the amount of the
Eligible Compensation to which the Deferral relates has been determined (which
shall not be later than the last day of the Plan Year immediately preceding the
Plan Year for which the Deferral Request is made, unless the Administrative
Committee determines that a later date is permitted under Section 409A of the
Code), request that a Deferral be made on his or her behalf, on such terms as
the Administrative Committee may permit in its sole discretion. The Firm may, in
its sole discretion, determine whether or not to follow any Deferral Request
with respect to any Eligible Employee.

4.2      Mechanics of Deferral

Subject to the provisions of this Article 4, if and to the extent the Firm
determines to follow a Deferral Request, an Eligible Employee’s Eligible
Compensation shall be reduced in accordance with the Participant’s Deferral
Request, and the amount of the resulting Deferral shall be credited to the
Participant’s Account as of the Deferral Date.

4.3      Minimum Deferral Amount

Notwithstanding anything herein or in any Deferral Request Form to the contrary,
no Deferral shall be for an amount and no Deferral Request shall be valid to the
extent that it specifies an amount less than the Minimum Deferral Amount for the
applicable Plan Year.

5



--------------------------------------------------------------------------------



 



4.4      Maximum Deferral Amount

Notwithstanding anything herein or in any Deferral Request Form to the contrary,
no Deferral shall be for an amount in excess of the Maximum Deferral Amount. If
any amount specified on a Deferral Request Form as a Deferral would exceed the
Maximum Deferral Amount, such Deferral Request Form shall be deemed to have
specified the Maximum Deferral Amount.

4.5      Maximum Aggregate Deferral Amount

Notwithstanding anything herein or in any Deferral Request Form to the contrary,
if and to the extent that the aggregate amounts specified on all Deferral
Request Forms in a Plan Year that the Firm determines to follow exceed the
Maximum Aggregate Deferral Amount, the amounts specified on each Participant’s
Deferral Request Form shall be reduced, and each Participants’ Deferrals shall
be reduced, under a formula or method determined by the Administrative Committee
in its sole discretion, including, without limitation, a pro rata reduction to
the ratio of the Maximum Aggregate Deferral Amount to the aggregate of the
amounts specified by all Participants’ on their Deferral Request Forms so that
the aggregate Deferrals of all Participants do not exceed the Maximum Aggregate
Deferral Amount; provided that no Participant’s Deferral shall be reduced to an
amount below the Minimum Deferral Amount.

4.6      Deferral Request Irrevocable

Except to the extent determined by the Administrative Committee (but in no event
later than the date on which all Deferral Request Forms must be returned to the
Administrative Committee for a Plan Year), all Deferral Requests shall be
irrevocable when made, and no Participant may change or revoke his or her
Deferral Request with respect to Eligible Compensation payable for a Plan Year.

ARTICLE 5
ACCOUNTS

5.1      Accounts

The Administrative Committee shall maintain an Account for each Participant that
reflects each Participant’s Deferrals and any adjustments determined in
accordance with Section 5.2, forfeitures and any payments made under Article 7
with respect to the Account. The Administrative Committee shall provide each
Participant with a periodic statement of his or her Account adjusted in
accordance with Section 5.2.

5.2      Adjustment of Accounts

The amount of each Participant’s Deferral for a Plan Year shall be credited to
the Participant’s Account as of the applicable Deferral Date. The Participant’s
Account shall be adjusted from time to time to reflect: (i) Deferrals for
subsequent Plan Years, if any; (ii) gains (or losses) determined as if the
Account were invested directly in the Notional Investment or Notional
Investments selected by the Participant (without taking into

6



--------------------------------------------------------------------------------



 



account any tax consequences that may have arisen were the Account so directly
invested); (iii) the amount described in Section 7.5; (iv) any payments under
Article 7 in respect of a Deferral; and (v) any administrative charge determined
by the Compensation Policy Committee or Administrative Committee in its sole
discretion to be appropriate to cover part or all of the cost to the Firm of
making the Plan available to Participants or otherwise maintaining the Plan.

5.3      Notional Investments

     (a)      The Notional Investment or Notional Investments that shall be
available under the Plan shall be determined from time to time by the Investment
Committee in its sole discretion. The Investment Committee may, in its sole
discretion, provide limitations or procedures on the availability of any
Notional Investment or Notional Investments with respect to any Participant or
class of Participants. The Investment Committee may modify, amend, eliminate or
replace any or all of the Notional Investments that may be available under the
Plan to Plan Participants or any of them, in any manner in its sole discretion
at any time from time to time with or without notice to the Participants and
effective retroactively or prospectively, subject to Section 9.3 hereof.

     (b)      In selecting any Notional Investment or Notional Investments to be
made available under the Plan or prescribing any rules related thereto, the
Investment Committee and the Administrative Committee shall be acting solely on
behalf of the Firm and not as a fiduciary or adviser with respect to any
Deferral, any Participant or any other person employed by the Firm or in respect
of any Account. Each Participant, by requesting to participate in the Plan,
agrees that none of the Investment Committee, the Administrative Committee, the
Compensation Policy Committee, GS Inc., the Firm or any other person shall have
any liability whatsoever to any Participant or any other person as a result of,
arising out of or related to the selection or elimination or modification of
Notional Investments, any monitoring of any such Notional Investment or any
Participant’s selection or failure to select any Notional Investment.

     (c)      The Administrative Committee or the Investment Committee may adopt
such rules and administrative practices as they, in their sole discretion, shall
deem necessary or appropriate in connection with any Participant’s ability to
select Notional Investments hereunder, including restrictions on the timing or
frequency of such selections; all such Notional Investment selections shall be
made in such form as may be required by the Administrative Committee from time
to time.

ARTICLE 6
VESTING

6.1      Accounts Generally Vested

Without limiting Section 7.6 or Section 10.1, each Participant shall be
immediately vested in, and shall have a nonforfeitable right to the balance
credited to, the

7



--------------------------------------------------------------------------------



 



     Participant’s Account subject to the terms of the Plan, including without
limitation Section 7.5 hereof.

ARTICLE 7
PAYMENTS

7.1      Commencement and Form of Payment

     (a)      Lump Sum. Unless a Participant makes a valid installment payment
request described in Paragraph (b) of this Section 7.1 with respect to a
Deferral and such request is approved by the Administrative Committee, the
Participant shall receive a payment of the entire portion of the Participant’s
Account attributable to such Deferral in a single lump sum within 30 business
days after the applicable Distribution Date.

     (b)      Annual Installment Payments. Unless otherwise determined by the
Administrative Committee in its sole discretion, Participants (other than those
that the Administrative Committee determines are not eligible, including,
without limitation, persons who are tax residents of, or whose employment
location during any part of the relevant Plan Year is, the United Kingdom) shall
be permitted to request to receive payments in respect of any Deferral in 11
substantially equal annual installments commencing within 30 business days after
the applicable Distribution Date. Any request to receive installment payments in
respect of a Deferral pursuant to this Section shall be subject to the
limitations of Section 7.5 hereof, and in such form as may be required by the
Administrative Committee in its sole discretion and shall be valid only if it is
timely received by the Administrative Committee: (i) at the time the Participant
makes the applicable Deferral Request; or (ii) at a later time approved by the
Administrative Committee in its sole discretion that is (a) at least 5 full
years prior to the Distribution Date in respect of such Deferral or (b) such
other time that the Administrative Committee approves in a manner consistent
with Section 409A of the Code. Any request to receive installment payments that
is received by the Administrative Committee later than the dates described in
the immediately preceding sentence shall be null and void and of no force or
effect. The amount that shall be paid in each installment shall be the quotient
of the balance of the Account attributable to the Deferral as of the last day of
the month prior to the Distribution Date (or, with respect to each installment
after the first installment, the applicable anniversary thereof) divided by the
number of installment payments remaining.

7.2      Distribution Date

In accordance with procedures established by the Administrative Committee in its
sole discretion, at the time each Participant makes a Deferral Request, the
Participant shall select a Distribution Date with respect to a Deferral that is,
unless otherwise determined by the Administrative Committee in its sole
discretion, (i) any anniversary of the Deferral Date beginning with the third
anniversary and ending with the tenth anniversary or (ii) the later of the tenth
anniversary of the Deferral Date and six months after the date following the
Participant’s separation from service with the Firm. Notwithstanding the
foregoing, no person who is a United Kingdom tax resident at the time of the
Deferral

8



--------------------------------------------------------------------------------



 



Request or whose employment location during any part of the relevant Plan Year
to which the Deferral Request relates is the United Kingdom shall be permitted
to request the Distribution Date described in (ii).

7.3      Death and Total and Permanent Disability

     (a)      If a Participant dies prior to the payment of the entire balance
credited to his or her Account, unless otherwise determined by the
Administrative Committee, and notwithstanding any Participant’s request pursuant
to Section 7.1(b) or Section 7.2, the amount credited to his or her Account
shall be paid as soon as practicable to the representative of the Participant’s
estate. No payment shall be made to the representative of a Participant’s estate
until the Administrative Committee shall have been furnished with such evidence
and other documentation as it shall deem necessary or appropriate to establish
the validity of the payment.

     (b)      If a Participant has a Total and Permanent Disability prior to the
payment of the entire balance credited to his or her Account, unless otherwise
determined by the Administrative Committee and notwithstanding any Participant’s
request pursuant to Section 7.1(b) or Section 7.2, such balance shall be paid as
soon as practicable to the Participant or if the Participant is determined by
the Administrative Committee, in its sole discretion, to be incompetent by
reason of physical or mental disability, to another person for the benefit of
the Participant, without responsibility on the part of the Administrative
Committee, the Firm or any other person to monitor the application or use of
such funds. No payment shall be made to the Participant or such other person
until the Administrative Committee shall have been furnished with such evidence
and other documentation as it shall deem necessary or appropriate to establish
the validity of the payment.

7.4      Taxes and Social Security

All Federal, State, foreign, local, hypothetical or other taxes, or social
security or social insurance charges, if any, that are required to be withheld
in respect of any Deferrals hereunder or from any payments made pursuant to this
Article 7 shall be withheld from amounts payable hereunder or from any other
amounts payable to a Participant by any person.

7.5      Certain Account Adjustments

Unless otherwise determined by GS Inc., the amount payable on a Distribution
Date to any Participant under the Plan shall be net of, and a Participant’s
Account shall be adjusted to reflect on such Distribution Date, any outstanding
amounts (including, without limitation, travel and entertainment or advance
account balances, loans, or amounts repayable to the Firm pursuant to tax
equalization, housing, automobile or other employee programs) the Participant
owes to the Firm (including by reason of any obligations of such Participant
under any Firm sponsored investment program, including under the Firm’s “Special
Investments Program”), any amounts owed to the Firm by reason of such
Participant’s misconduct with respect to such Participant’s employment

9



--------------------------------------------------------------------------------



 



with the Firm, including, without limitation, the Participant’s misappropriation
of funds or other property from the Firm, and any amount the Administrative
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement or otherwise applicable as of such Distribution Date. Each Participant
shall be required, as a condition to participation in the Plan, to sign such
documents, and make such representations and consents, to the extent deemed
necessary or appropriate by the Administrative Committee, to comply with this
Section 7.5. For purposes of the foregoing, in the event a Participant has
validly requested payments in annual installments pursuant to Section 7.1(b)
hereof, any amounts required to be adjusted under this Section 7.5 shall be
applied against the Participant’s Account balance in respect of the Deferral
prior to the first installment to be paid (or the next installment scheduled to
be paid, if later) as prescribed by the Administrative Committee in a manner
consistent with Section 409A of the Code.

7.6      Certain Delayed Payments to Covered Employees

Notwithstanding anything herein or in any Deferral Request Form to the contrary,
if and to the extent that GS Inc. determines, in its sole discretion, that GS
Inc.’s or the Firm’s U.S. Federal tax deduction in respect of a payment under
the Plan may be limited as a result of Section 162(m) of the Code or any
successor section of the Code, the Administrative Committee may delay such
Payment until such time or times as GS Inc. or the Administrative Committee
determines, in its sole discretion, that neither GS Inc.’s nor the Firm’s
deduction for any such payment will be limited as a result of Section 162(m) of
the Code or any successor section of the Code and as are consistent with
Section 409A of the Code.

7.7      Payment Currency

Unless otherwise determined by the Administrative Committee in its discretion,
any payments under the Plan shall be made in the same currency in which the
Participant’s bonus otherwise would have been paid, in the absence of the Plan.

ARTICLE 8
ADMINISTRATIVE COMMITTEE;
INDEMNIFICATION

8.1     Plan Administration and Interpretation

The Plan shall be administered by the Administrative Committee. The
Administrative Committee shall have complete control and authority to administer
the Plan, and authority to determine the rights and benefits and all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, representative of a deceased Participant’s estate, or any other
person having or claiming to have any interest under the Plan. The
Administrative Committee shall have complete discretion and power to interpret
the Plan and to decide all matters under the Plan. Any interpretation or
decision by the Administrative Committee shall be final, conclusive and binding
on all Participants and any person claiming under or through any Participant.
Any individual serving on the Administrative Committee who also is a Participant
shall not vote or act

10



--------------------------------------------------------------------------------



 



on any matter relating solely to himself or herself. When making a determination
or calculation, the Administrative Committee shall be entitled to rely on
information furnished by a Participant or other person entitled to payment
hereunder, or the Firm. The Administrative Committee shall adopt such claims
procedures as it determines in its sole discretion may be necessary or
appropriate for the proper determination of the rights of any Participant under
this Plan.

8.2      Powers, Duties, Procedures, Etc.

In exercising its powers and duties, the Administrative Committee may adopt such
rules and procedures, appoint such officers or agents, delegate such powers and
duties and receive such reimbursements and compensation, in each case, as it may
establish or determine from time to time consistent with the provisions of the
Plan.

8.3      Indemnification of Administrative Committee and Investment Committee

No member of the Administrative Committee or Investment Committee or any
employee, officer or director of the Firm (each such person, a “Covered Person”)
shall have any liability to any person (including any Participant) for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan. Each Covered Person shall be indemnified and held harmless
by GS Inc. against and from: (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan and (b) any and
all amounts paid by such Covered Person, with GS Inc.’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person, provided that GS
Inc. shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and, once GS Inc. gives notice of its intent to
assume the defense, GS Inc. shall have sole control over such defense with
counsel of GS Inc.’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under GS Inc.’s Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws, as a
matter of law, or otherwise, or any other power that GS Inc. may have to
indemnify such persons or hold them harmless.

11



--------------------------------------------------------------------------------



 



ARTICLE 9
AMENDMENT AND TERMINATION

9.1      Amendments

Subject only to Section 9.3 hereof, GS Inc. shall have the right, in its sole
discretion, to amend or modify the Plan in any respect from time to time,
including in any manner that adversely affects the right of any Participant. Any
such amendment may be effected by an action of the Board of Directors or the
Compensation Policy Committee. In addition, and without limiting the foregoing,
to the maximum extent permissible under Section 409A of the Code, the
Administrative Committee shall have the right, in its sole discretion, to
accelerate any payment to any or all Participants to any date or dates prior to
the Distribution Date and to change any form of payment selected by a
Participant under Section 7.1 hereof.

9.2      Termination of Plan

This Plan is a strictly voluntary undertaking on the part of GS Inc. and shall
not be deemed to constitute a contract between GS. Inc. and any Eligible
Employee (or any other person). Subject only to Section 9.3 hereof, GS Inc.
reserves the right to terminate the Plan at any time with respect to any or all
Participants, in whole or in part, by an instrument in writing that has been
executed on the Firm’s behalf by its duly authorized officer. Upon termination,
with respect to each Participant affected by any termination (an “Affected
Participant”) on a Participant-by-Participant basis the Firm shall, to the
maximum extent permitted under Section 409A of the Code either: (a) elect to
continue to maintain part or all of the Affected Participant’s Account and pay
amounts hereunder as they become due as if the Plan had not terminated; or
(b) pay promptly to each Affected Participant (or such Affected Participant’s
estate) part or all of the balance of the Affected Participant’s Account (or
combine, in any manner, the alternatives described in Sections 9.2(a) and 9.2(b)
hereof).

9.3      Existing Rights

No amendment or modification to, or termination of, the Plan shall be effective
to the extent that it reduces the amount credited to a Participant’s Account
immediately prior to the amendment, modification or termination, without the
Participant’s prior written consent.

ARTICLE 10
MISCELLANEOUS

10.1      No Funding

The Plan constitutes a mere promise by GS Inc. to make payments in accordance
with the terms of the Plan, and Participants and beneficiaries shall have the
status with respect to the amounts credited to their Accounts from time to time
only of general unsecured creditors of GS Inc. Nothing in the Plan will be
construed to give any Participant or any other person rights to any specific
assets of GS Inc., the Firm or any

12



--------------------------------------------------------------------------------



 



other person. In all events, it is the intent of GS Inc. that the Plan be
treated in a manner consistent with the applicable provisions of Section 409A of
the Code and be treated as unfunded for U.S. Federal tax purposes and for
purposes of ERISA, and the Plan shall be interpreted accordingly.

10.2      Non-Assignability

None of the benefits, payments, proceeds or claims of any Participant or any
other person shall be subject to any claim of any creditor of any Participant or
any other person and, in particular, such benefits, payments, proceeds or claims
shall not be subject to attachment or garnishment or other legal process by any
creditor of such Participant or other person, nor shall any Participant or any
other person have any right to alienate, participate, hedge, commute, pledge,
encumber or assign any of the benefits, payments, proceeds or claims that he or
she may expect to receive, contingently or otherwise, under the Plan and any
attempt to so alienate, participate, hedge, commute, pledge, encumber or assign
any such benefit, payment, proceed or claim shall be null and void and of no
force or effect.

10.3      Limitation of Participants’ Rights

Nothing contained in the Plan shall confer upon any person a right to continue
to be employed by the Firm or shall affect any right the Firm may have to
terminate or alter the terms and conditions of a Participant’s employment.

10.4      Participants Bound

Any action with respect to the Plan taken by the Administrative Committee, the
Investment Committee, the Compensation Policy Committee, the Board of Directors,
the Firm or any action authorized by or taken at the direction of any of them,
shall be final, binding and conclusive upon all Participants (and any other
persons).

10.5      Benefits Conditioned on Release

Any payment to any Participant made in accordance with the provisions of the
Plan shall, to the extent thereof, be in full satisfaction of all claims against
the Firm, the Plan, the Administrative Committee and the Investment Committee.
The Administrative Committee may require a Participant, as an express condition
precedent to any payment hereunder, to execute a release to such effect. If any
Participant or other person entitled to payment hereunder is determined by the
Administrative Committee to be incompetent by reason of physical or mental
disability to give a valid release, the Administrative Committee may cause the
payment or payments becoming due to such person to be made to another person for
his or her benefit without responsibility on the part of the Administrative
Committee, the Firm or any other person to follow the application or use of such
funds.

13



--------------------------------------------------------------------------------



 



10.6      Arbitration; Choice of Forum

     (a)      Any dispute, controversy or claim between the Firm and a
Participant arising out of or relating to or concerning the Plan shall be
finally settled by arbitration in New York City before, and in accordance with
the rules then obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or,
if the NYSE declines to arbitrate the matter (or if the matter otherwise is not
arbitrable by it), the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by a Participant or any other person must
first be submitted to the Administrative Committee in accordance with claims
procedures determined by the Administrative Committee. This Paragraph is subject
to the provisions of Paragraphs (b) and (c) below.

     (b)      THE FIRM AND EACH PARTICIPANT SHALL IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
PARAGRAPH 10.6(a) HEREOF. This includes any suit, action or proceeding to compel
arbitration or to enforce an arbitration award. The Firm and each Participant,
by requesting to participate in the Plan, acknowledge that the forum designated
by this Paragraph (b) has a reasonable relation to the Plan and to the
Participant’s relationship with the Firm. Notwithstanding the foregoing, nothing
herein shall preclude the Firm from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of this Section 10.6 or
otherwise.

     (c)      This provision as to forum is independent of the law that may be
applied in the suit, action or proceeding, and each Participant, by requesting
to participate in the Plan, and the Firm agrees to such forum even if the forum
may under applicable law choose to apply non-forum law. Each Participant, by
requesting to participate in the Plan and the Firm hereby waive, to the fullest
extent permitted by applicable law, any objection which the Participant or the
Firm now or hereafter may have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding in any court referred to in
Paragraph (b) of this Section 10.6. Each Participant, by requesting to
participate in the Plan, and the Firm undertake not to commence any suit, action
or proceeding arising out of or relating to or concerning the Plan in any forum
other than a forum described in this Section 10.6. Each Participant, by
requesting to participate in the Plan, and the Firm agree that, to the fullest
extent permitted by applicable law, a final and non-appealable judgment in any
such suit, action or proceeding in any such court shall be conclusive and
binding upon the Participant and the Firm.

     (d)      Each Participant, by requesting to participate in the Plan,
irrevocably appoints the General Counsel of GS Inc. as the Participant’s agent
for service of process in connection with any action or proceeding arising out
of or relating to or concerning the Plan that is not arbitrated pursuant to the
provisions of this Section 10.6, who shall promptly advise the Participant of
any such service of process.

14



--------------------------------------------------------------------------------



 



     (e)      Each Participant, by requesting to participate in the Plan, agrees
to keep confidential the existence of, and any information concerning, a
dispute, controversy or claim described in this Section 10.6, except that a
Participant may disclose information concerning such dispute, controversy or
claim to the arbitrator or court that is considering such dispute, controversy
or claim or to his or her legal counsel (provided that such counsel agrees not
to disclose any such information other than as necessary to the prosecution or
defense of the dispute, controversy or claim).

10.7      Governing Law

The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of New York, without reference to the principles of
conflicts of law (except if and to the extent preempted by applicable Federal
law). It is the intent of GS Inc. that this Plan be considered and interpreted
in all respects as part of a bonus plan within the meaning of U.S. Department of
Labor Regulation Section 2510.3-2(c) and not in any respect as an employee
pension plan for purposes of ERISA. If and to the extent that any portion of
this Plan shall be determined to be an employee pension benefit plan subject to
ERISA, then such portion shall be considered a separate plan covering only those
Participants as to whom this Plan is determined to be a pension plan. Such
pension plan shall in all respects be considered and interpreted as a plan which
is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
and exempt from coverage of Parts 1, 2, 3 and 4 of Subtitle B of Title I of
ERISA to the maximum extent permissible under the provisions thereof. Further,
it is the intent of GS Inc. that this Plan be considered and interpreted in all
respects as a nonqualified deferred compensation plan satisfying the
requirements of Section 409A of the Code and deferring the recognition of income
by Participants in respect of Deferrals until amounts are actually paid to them
pursuant to Article 7.

10.8      Certain Consents

As a condition of participating in the Plan, each Eligible Employee wishing to
make a Deferral Request, and each Participant, shall be required to sign such
documents, make such representations and sign such consents, including, without
limitation, signing any consent or taking any other action necessary for the
Firm to insure the life of the Participant and name itself as beneficiary to the
extent deemed necessary or appropriate of such insurance.

Without limiting the foregoing, by submitting a Deferral Request Form, a
Participant will have irrevocably agreed to consent to (i) the Firm’s supplying
to any third party recordkeeper such personal information as the Administrative
Committee deems advisable to administer the Plan, (ii) the Firm’s deducting
amounts from the Participant’s wages to reimburse the Firm for any advances made
on the Participant’s behalf to satisfy any withholding and other tax
obligations, (iii) the Firm’s deducting or withholding from any payment or
distributiòn to the Participant, whether or not pursuant to the Plan, the amount
of any taxes (including, without limitation, FICA, National Insurance
Contributions, if applicable, or social insurance taxes) the Administrative
Committee

15



--------------------------------------------------------------------------------



 



determines apply in connection with any Deferral or distribution under the Plan
and (iv) withholding from any distribution under the Plan any amount the
Administrative Committee determines is payable by the Participant to the Firm.

10.9      Currency Conversions

The Administrative Committee, in its discretion, shall have the authority to
prescribe such rules and procedures as it may deem appropriate for purposes of
converting any currency into another currency for purposes of the Plan
including, without limitation, for purposes of determining (i) the Minimum
Deferral Amount, (ii) the Maximum Deferral Amount, (iii) the Maximum Aggregate
Deferral Amount, (iv) the amount of any Eligible Employee’s Deferral, (v) the
amount of any investment gains or losses to be allocated to a Participant’s
Account, (vi) the amount of any distribution, (vii) the amount of any
Participant’s Eligible Compensation and (viii) the amount of any Participant’s
Minimum Eligible Compensation. The determination of the exchange rate by the
Administrative Committee shall be conclusive.

10.10      Non-Uniform Determinations

None of the Administrative Committee’s determinations under the Plan need to be
uniform and any such determinations may be made by it selectively among persons
who make Deferral Requests under the Plan (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Administrative Committee shall be entitled, among other things, to make
non-uniform and selective determinations with regard to Deferrals, currency
conversions and availability of Notional Investments, and to enter into
non-uniform and selective Deferral Requests, as to (a) the persons permitted to
make Deferrals, (b) the terms and provisions of any Deferral, (c) whether a
Participant’s employment with the Firm has been terminated for purposes of the
Plan and (d) any adjustments to be made with respect to any Deferral as
described herein or otherwise.

10.11      Severability; Entire Agreement

If any of the provisions of this Plan is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected thereby.
Each Participant, by requesting to participate in the Plan, acknowledges that
the Plan contains the entire agreement of the parties with respect to the
subject matter thereof and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.

10.12      No Third Party Beneficiaries

The Plan shall not confer on any person other than the Firm and the Participants
any rights or remedies thereunder; provided that the exculpation and
indemnification provisions of Section 8.3 shall inure to the benefit of a
Covered Person’s estate, beneficiaries and legatees.

16



--------------------------------------------------------------------------------



 



10.13      Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

17